O. M. Banfield v. Commissioner.Banfield v. CommissionerDocket No. 101313.United States Tax Court1943 Tax Ct. Memo LEXIS 508; 1 T.C.M. (CCH) 403; T.C.M. (RIA) 43020; January 14, 1943*508  R. M. O'Hara, Esq., and Benjamin E. Jaffe, Esq., 2406 Fisher Bldg., Detroit, Mich., for the petitioner. Philip M. Clark, Esq., for the respondent.  SMITH Memorandum Opinion SMITH, Judge: This proceeding is for the redetermination of a deficiency in income tax for 1937 in the amount of $8,228.08. The petition alleges that in the determination of the deficiency - (a) The respondent erred in adding $15,000 to petitioner's taxable income, representing the total of dividends received by three trusts on shares of stock purchased by each of them from the petitioner. (b) The respondent erred in holding that the petitioner remained the owner of the shares of stock sold and transferred by him to the said three trusts. This case is a companion case to that of  . At the time the cases were called for the taking of testimony, counsel for both petitioners stated: The Banfield  case has one issue only, namely, the taxability of the income from three certain trusts. That same issue is present in the Warren  case in that Mr. Warren, at the same time and by identical trust instruments, established three trusts. *509  They were associated in business, the corpus of each trust was the same, the trust instruments were identical, they were conducted much the same, and it has been agreed that the Warren  case may be tried and the Banfield  case will abide by the decision in the Warren  case. * * * The issue in Ellis H. Warren,  identical with that in the instant proceeding, was decided by the Board adversely to the taxpayer. Warren took an appeal from the decision of the Board, entered pursuant to its opinion at  , to the Circuit Court of Appeals for the Sixth Circuit. That Court, in an order filed December 17, 1942, affirmed the decision of the Board upon the authority of  . Since the parties stipulated in this case that the decision of the court in the Warren  case should be dispositive of the issue presented, it follows that the determination of the respondent is approved. Decision will be entered for the respondent.